UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7154


SEAN S. EARL,

                    Petitioner - Appellant,

             v.

COMMONWEALTH OF VIRGINIA,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:19-cv-00547-REP-RCY)


Submitted: January 20, 2022                                       Decided: January 25, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Sean S. Earl, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean S. Earl filed a notice of appeal, dated July 26, 2021, in his closed 28 U.S.C.

§ 2254 action. However, Earl failed to designate an appealable judgment or order in his

notice of appeal or informal brief. See Fed. R. App. P. 3(c)(1)(B). ∗ Because it is impossible

to ascertain the judgment or order that Earl wishes to appeal, we dismiss the appeal for lack

of jurisdiction. See Jackson v. Lightsey, 775 F.3d 170, 176-77 (4th Cir. 2014). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




       ∗
         Earl stated in his notice of appeal that he was appealing an order entered on July
16, 2021; however, the district court did not enter an order on or near that date. Earl stated
in his informal brief that he was appealing this court’s August 7, 2020, order dismissing
his prior interlocutory appeal. However, Earl already filed a petition for a writ of certiorari
in that action, which the Supreme Court of the United States denied on November 2, 2020.
And, to the extent Earl was attempting to appeal the district court’s dismissal of his § 2254
petition, his notice of appeal was untimely. See Fed. R. App. P. 4(a)(1)(A).

                                              2